DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 03 May 2021. Claims 1 - 19 and 21 are currently pending. 

Claim Objections
The objections to claims 9, 10, 18 and 19, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 03 May 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection to claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of the amendments and remarks received 03 May 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections to claims 1 - 6, 8 - 15 and 17 - 19 under 35 U.S.C. 103 are hereby withdrawn in view of the amendments and remarks received 03 May 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Johnny Lam (Reg. No. 66,279) on 11 June 2021.

The application has been amended as follows: 

-	In Claim 2 Line 4 change “the generated runtime packed stream, nodes of the quadtree data” to --the generated runtime packed form, nodes of the quadtree data--.

-	In Claim 7 Line 6 change “between the portion of the received depth image frame” to --between [[the] a respective portion of the received depth image frame--.

-	In Claim 7 Line 7 change “the portion of the received depth image frame” to --the respective portion of the received depth image frame--.

-	In Claim 7 Line 12 change “the portion of the received depth image frame” to --the respective portion of the received depth image frame--.

-	In Claim 7 Line 13 change “the portion of the received depth image frame” to --the respective portion of the received depth image frame--.

-	In Claim 16 Lines 2 - 4 change “wherein the one function used to approximate the portion of the received depth image frame corresponding to each node of the quadtree data structure is selected by” to --wherein the at least one function

-	In Claim 16 Line 6 change “between the portion of the received depth image frame” to --between [[the] a respective portion of the received depth image frame--.

-	In Claim 16 Line 7 change “the portion of the received depth image frame” to --the respective portion of the received depth image frame--.

-	In Claim 16 Line 12 change “the portion of the received depth image frame” to --the respective portion of the received depth image frame--.

-	In Claim 16 Line 13 change “the portion of the received depth image frame” to --the respective portion of the received depth image frame--.

-	In Claim 16 Line 14 change “the one of the plurality of functions based, at least in part, on” to --the at least one function

Allowable Subject Matter
Claims 1 - 19 and 21 (now renumbered 1 - 20) are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor does it suggest the combination as presently claimed. In particular, with regards to claims 1 and 11, generating a quadtree data structure that includes nodes associated with pixels of a depth image masked by a determined mask, wherein each node of the generated quadtree data structure indicates a respective function, of a plurality of functions, used to approximate a corresponding portion of the depth image and coefficient values used in the approximation, wherein at least one function of the plurality of functions is selected based on a maximum-absolute-distance determination in log-space and a mean-squared-error determination. With regards to claim 21, generating a quadtree data structure that includes nodes associated with pixels of a depth image masked by a mask, wherein each node of the quadtree data structure indicates a respective function of a plurality of functions and coefficient values associated with the respective function, wherein at least one function of the plurality of functions approximates depth data for a pixel tile in the depth image using a line and two pairs of endpoints on respective sides of the line, and wherein the at least one function is evaluated by: sampling a parameter space of coefficient values for the line, the two pairs of endpoints, and a respective palette index for each pixel of the pixel tile, and determining, based on the sampling, coefficient values for the line, the two pairs of endpoints, and the respective palette index for each pixel that minimize an error, wherein the respective palette index that is determined for each pixel is associated with one of the two pairs of endpoints that are determined. These elements, in combination with the remaining components of the respective claims, are not taught nor are they suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. U.S. Patent No. 8,390,622; which is directed towards depth image-based representations of 3-dimensional objects that generates and encodes octree nodes that include shape information, index information and reference image information. 
Shatz et al. U.S. Patent No. 8,073,275; which is directed towards a method of adaptively compressing images to match specified target size, quality and/or resolution constraints.
Zheng U.S. Patent No. 10,063,883; which is directed towards methods and apparatuses for coding and decoding depth maps that selects between first and second intra-frame prediction methods during coding. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667